UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6020



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHARON SONIA CARNEGIE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-90-364; CA-03-617)


Submitted: April 20, 2006                   Decided: April 25, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sharon Sonia Carnegie, Appellant Pro Se. Rebeca Hidalgo Bellows,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sharon   Sonia   Carnegie   seeks   to   appeal   the   district

court’s order denying relief on her motion filed under 28 U.S.C.

§ 2255 (2000).       The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.             28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

her constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).       We have independently reviewed the

record and conclude that Carnegie has not made the requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.     Carnegie’s motion for appointment of counsel

is denied.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                    DISMISSED




                                  - 2 -